Case 2:20-cv-00503-JES-NPM Document 31 Filed 03/02/21 Page 1 of 10 PageID 488



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

COMMODITY FUTURES TRADING
COMMISSION,

               Plaintiff,

v.                                        Case No:   2:20-cv-503-JES-NPM

THE ALISTA GROUP, LLC,
MARVIN W COURSON, III,
CHRISTOPHER A KERTATOS, and
LUIS M PINEDA PALACIOS,

               Defendants.


                               OPINION AND ORDER

      This matter comes before the Court on plaintiff's Motion for

Entry    of    Default   Judgment,    Permanent      Injunction,   Restitution,

Civil Monetary Penalties, and Ancillary Equitable Relief Against

Defendant The Alista Group, LLC (Doc. #29) and Against Defendant

Luis M. Pineda Palacios a/k/a Luis Pineda (Doc. #30).                  For the

reasons set forth below, the motions are granted.

                                            I.

        Plaintiff Commodity Futures Trading Commission (CFTC) is an

independent federal regulatory agency which exercises jurisdiction

over certain transactions in commodities, including transactions

which    are    commonly     known   as    “retail   commodity   transactions.”

(Doc. #1, ¶ 17.)         On July 16, 2020, the CFTC filed a Complaint

(Doc. #1) alleging that defendants offered to enter into and
Case 2:20-cv-00503-JES-NPM Document 31 Filed 03/02/21 Page 2 of 10 PageID 489



conducted business for the purpose of soliciting or accepting

orders from retail customers for contracts for the purchase or

sale of precious metals on a leveraged or financed basis.                              The

Complaint alleged that defendants defrauded retail customers by

misappropriating       funds,       in    violation     of   Section      4(a)    of   the

Commodity Exchange Act.               The Complaint includes the following

factual allegations:

      From at least July 2016 through at least January 2018, The

Alista Group, LLC (Alista), by and through employees, including

Marvin    W.    Courson,      III        (Courson),    Christopher        A.     Kertatos

(Kertatos),      and   Luis      M.      Pineda     Palacios      (Pineda      Palacios),

solicited      customers    to      engage     in     leveraged     precious       metals

transactions, and accepted at least $890,500 from at least 19

customers.      Of this amount, $639,500 was sent by customers through

checks or wire transfers directly to Alista’s bank accounts, and

$77,500 was sent by customers to a bank account under the personal

control   of    Pineda     Palacios.          (Id.,    ¶¶    1,    22.)        Defendants

misappropriated all of Alista’s funds meant to purchase precious

metals in the names of its customers, and used the funds to pay

Alista’s expenses and personal expenses of defendants to make

Ponzi-style payments to customers.                 (Id., ¶ 23.)

      Alista never opened any leveraged precious metals accounts in

the names of its customers, or purchased any precious metals on a

leveraged basis in the names of its customers.                        Rather, in May



                                           - 2 -
Case 2:20-cv-00503-JES-NPM Document 31 Filed 03/02/21 Page 3 of 10 PageID 490



2017, Courson opened a trading account in Alista’s name at a

California-based     precious   metals   dealer,   U.S.   Precious    Metals

Dealer, without disclosing that Alista was a precious metals broker

dealer.    Between May and July 2017, Alista took $239,300 of its

customers’ funds, and used the funds to speculate in leveraged

precious metals for its own account.            (Id., ¶ 26.)         In late

September 2017, the California dealer became aware that Alista was

a precious metals broker dealer, and thereafter refused to accept

any new buy orders.      (Id., ¶ 28.)

      In late October 2017, Alista turned to Cayman Precious Metals

dealer.    Alista opened a straw account in the name of an individual

known to Kertatos, a French citizen.           Alista was named as the

broker agent and legal representative with discretionary control

over the account.      Alista, Courson, and Kertatos took $67,000 of

Alista customer funds and used the funds to speculate in leveraged

precious metals through this account.         (Id., ¶¶ 29-30.)

      Beginning in December 2017, Alista began receiving margin

calls from the U.S. Precious Metals Dealer.          At the time, Alista

owed U.S. Precious Metals Dealer over $480,000 for the leveraged

precious metals purchased for its account, but it had less than

$10,000 in its bank accounts.        Courson claimed that his partners

embezzled money.     Alista had to sell all of its remaining holdings

in the U.S. Precious Metals Dealer account, and Alista never




                                   - 3 -
Case 2:20-cv-00503-JES-NPM Document 31 Filed 03/02/21 Page 4 of 10 PageID 491



returned any of the proceeds of these sales to its customers.

(Id., ¶ 31.)

       Pineda Palacios used a bank account under his personal control

to misappropriate at least $77,500 in Alista customer funds.                    None

of the money was used to purchase leveraged precious metals on

behalf of customers.          Rather, Pineda Palacios withdrew the money

to   pay   his     personal    expenses,       including    food,   travel,      and

entertainment.         (Id., ¶¶ 36-37.)

       Plaintiff obtained a Clerk’s Entry of Default as to Pineda

Palacios and Alista pursuant to Fed. R. Civ. P. 55(a).                      (Docs.

##24, 28.)

                                            II.

       Plaintiff now seeks a default judgment, Fed. R. Civ. P. 55(b),

against these two defendants.           A defaults is “deemed to admit the

plaintiff’s       well-pleaded        allegations     of     facts,”      but    not

conclusions of law or facts not well-pleaded.                 Surtain v. Hamlin

Terrace Foundation, 789 F.3d 1239, 1245 (11th Cir. 2015).                         To

warrant a default judgment, the facts alleged in the pleadings

must   provide     a    sufficient    basis    for   judgment.      Id.   (quoting

Nishimatsu Const. Co., Ltd. V. Houston Nat’l Bank, 515 F.2d 1200,

1206    (5th     Cir.    1975)).      The     sufficiency    standard     is    that

“necessary to survive a motion to dismiss for failure to state a

claim.”    Id.      Plaintiff also filed the Declaration of Michelle

Bougas,    a     Futures    Trading    Investigator     in    the   Division     of



                                       - 4 -
Case 2:20-cv-00503-JES-NPM Document 31 Filed 03/02/21 Page 5 of 10 PageID 492



Enforcement at the Commodity Futures Trading Commission in support

of a default judgment as to Alista and Pineda Palacios.                 (Doc.

#29-1; Doc. #30-1.)

       Alista

       Between July 2016 and January 2018, Alista held at least 6

bank accounts at 3 different domestic financial institutions.

During this time, the accounts received approximately $890,500

from 19 customers.       (Doc. #29-1, Exh. A, ¶ 13.)         Alista received

approximately $639,500 from Alista customers directly into bank

accounts.       Alista returned $149,632.25 to four customers directly

from the bank accounts.       (Id., ¶ 18.)      The United States Secret

Service     returned    approximately   $180,326.80     of    seized     funds

directly to certain Alista customers.         (Id., ¶¶ 28, 32.)        The net

figure of Alista customer funds is $560,540.95.          (Id., 33.)

       Pineda Palacios

       In January 2017, Pineda Palacios opened and maintained a

personal checking bank account at Wells Fargo.          (Doc. #30-1, Exh.

A, ¶ 7.)         Between August 2017 and January 2018, the account

received $77,500 directly from two Alista customers.             (Id., ¶¶ 8,

15.)    Alista customer Roy Kaylor sent funds totaling $47,500 to

Pineda Palacios’ personal checking account, and Alista customer

Harvey Mollett sent funds totaling $30,000 to Pineda Palacios’

personal checking account.        (Id., ¶ 8.)    None of this money was

used to purchase precious metals, nor was any of the money returned



                                   - 5 -
Case 2:20-cv-00503-JES-NPM Document 31 Filed 03/02/21 Page 6 of 10 PageID 493



to Kaylor and Mollett.               (Id., ¶¶ 16-17.)       Also attached are

Declarations by Roy Kaylor and Harvey Mollett.                 (Doc. #30-2, Exh.

B; Doc. #30-3, Exh. C.)

      Pineda Palacios opened the account at Wells Fargo in January

2017, and while it was opened, the account received $184,968.

(Id., ¶ 11.)         On September 13, 2017, the account had an ending

balance of $706.44.          The next day, Kaylor wired $10,000 into the

account     with      a      notation     “Beneficiary:        Precious      Metals

International.”        Pm December 5, 2017, the account had an ending

balance of $2,882.01.         On December 6, 2017, Mollett wired $10,000

into the account with the beneficiary listed as “The Alita Group”

and a notation to “purchase silver.”                By December 11, 2017, the

ending balance was negative $1,166.70.              (Id., ¶ 13.)

                                           III.

      Plaintiff      seeks    a     permanent   injunction,       disgorgement    of

fraudulently obtained funds for restitution, and civil monetary

penalties      for   illegal      off-exchange      financed    transactions      in

violation of 7 U.S.C. § 6(a) (Count One as to Alista), and fraud

by    misappropriation         in     connection     with      retail   commodity

transactions in violation of 7 U.S.C. § 6b(a)(2)(A), (C) (Count

Two as to Alista and Pineda Palacios).

      “In order to establish liability for fraud, CFTC had the

burden    of    proving      three      elements:    (1)    the     making   of    a

misrepresentation, misleading statement, or a deceptive omission;



                                        - 6 -
Case 2:20-cv-00503-JES-NPM Document 31 Filed 03/02/21 Page 7 of 10 PageID 494



(2) scienter; and (3) materiality.”           Commodity Futures Trading

Comm'n v. R.J. Fitzgerald & Co., 310 F.3d 1321, 1328 (11th Cir.

2002).   The factual allegations deemed admitted establish that the

misappropriation of funds by Alista and Pineda Palacios was a

willful and blatant violation of the Commodity Exchange Act anti-

fraud provisions.       See, e.g., U.S. Commodity Futures Trading

Comm'n v. Allied Markets LLC, 371 F. Supp. 3d 1035, 1048 (M.D.

Fla. 2019) (defendants used invested funds to pay expenses and to

pay returns to other customers instead of trading).           Further, the

misrepresentations were done with scienter.          Alista accepted and

used invested funds for expenses, and distributed funds to the

individual defendants for personal expenses.              Pineda Palacios

spent funds of two customers who assumed the money was sent to

Alista for the purchase of precious metals, and no metals were

purchased or received.       (Doc. #30-2, ¶¶ 8-10; Doc. #30-3, ¶¶ 9-

11.)   As to materiality, clearly the misrepresentation that funds

would be used to purchase precious metals was material.          The Court

finds that plaintiff is entitled to a default judgment based on

the admitted facts alleged in the Complaint and supported by

Declarations.

       After consideration of the reasonable likelihood of further

violations, the Court finds that plaintiff is also entitled to a

permanent injunction.      As to restitution against Alista, the Court

finds that the losses, minus funds returned or seized, is the



                                   - 7 -
Case 2:20-cv-00503-JES-NPM Document 31 Filed 03/02/21 Page 8 of 10 PageID 495



appropriate amount for the egregious conduct of defendants through

Alista.    As to Pineda Palacios, the loss amount is detailed by the

defrauded customers, and the Court is not aware of a criminal case

that could result in a duplicate judgment.           Allied Markets LLC,

371 F. Supp. 3d at 1054.

      Plaintiff seeks three times the monetary gain as to Alista

for civil penalties, and $307,484, “which represents the adjusted

statutorily permitted civil monetary penalty per violation . . .

multiplied by the two customers who lost money as a result of

Pineda Palacios’ fraudulent activity.”         (Doc. #30, p. 13.)

            In determining whether to award a civil
            penalty pursuant to the CEA, the Court
            considers   the   following    factors:   “the
            relationship of the violation at issue to the
            regulatory purposes of the Act and whether or
            not the violations involved core provisions of
            the Act; whether or not scienter was involved;
            the consequences flowing from the violative
            conduct; financial benefits to a defendant;
            and harm to customers or the market.”

Allied Markets LLC, 371 F. Supp. 3d at 1054 (citations omitted).

The   Court   finds    that   defendants    have   not   otherwise    faced

consequences, a civil penalty would advance the regulatory purpose

of the Act, and defendants financially benefited from the use of

customer funds.       Therefore, the additional deterrent of civil

monetary penalties is appropriate in an amount sufficient to

discourage future violations.

      Accordingly, it is hereby




                                   - 8 -
Case 2:20-cv-00503-JES-NPM Document 31 Filed 03/02/21 Page 9 of 10 PageID 496



      ORDERED:

      1. Plaintiff’s Motion for Entry of Default Judgment, Permanent

         Injunction, Restitution, Civil Monetary Penalties Against

         Defendant The Alista Group, LLC (Doc. #29) is GRANTED as

         follows:

         (a)     By   separate      document,     the    Court    will    enter     a

               permanent injunction against The Alista Group, LLC.

         (b)   The Alista Group LLC is ordered to pay restitution in

               the    amount   of     $560,540.95,      and   a   civil   monetary

               penalty    of    $1,681,622.85,       which    represents     three

               times the monetary gain determined by the amount

               misappropriated from customers.

      2. Plaintiff's Motion for Entry of Default Judgment, Permanent

         Injunction,     Restitution,      Civil    Monetary      Penalties,      and

         Ancillary Equitable Relief Against Defendant Luis M. Pineda

         Palacios     a/k/a    Luis    Pineda    (Doc.    #30)    is    GRANTED    as

         follows:

         (a)     By   separate      document,     the    Court    will    enter     a

               permanent injunction against Luis M. Pineda Palacios.

         (b)   Luis M. Pineda Palacios is ordered to pay restitution

               in the amount of $77,500, and a civil monetary penalty

               of     $370,484,       which      represents       the     adjusted

               statutorily      permitted       civil    monetary      penalty    per

               violation pursuant to 7 U.S.C. § 13a-1(d)(1) and 17



                                       - 9 -
Case 2:20-cv-00503-JES-NPM Document 31 Filed 03/02/21 Page 10 of 10 PageID 497



                C.F.R. § 143.8, multiplied by the two customers who

                lost money as a result of Pineda Palacios’ fraudulent

                activity.

       3. The Clerk shall enter a default judgment in favor of

         plaintiff and against The Alista Group, LLC and Luis M.

         Pineda    Palacios   pursuant    to   this   Opinion    and   Order.

         Permanent Injunctions will be issued under separate cover.

         The case otherwise remains pending as to the remaining

         defendants.

       DONE and ORDERED at Fort Myers, Florida, this            2nd    day of

 March, 2021.




 Copies:
 Counsel of Record




                                   - 10 -
